Case 3:19-cv-01285 Document 1 Filed 04/01/19 Page 1 of 13
Case 3:19-cv-01285 Document 1 Filed 04/01/19 Page 2 of 13
Case 3:19-cv-01285 Document 1 Filed 04/01/19 Page 3 of 13
Case 3:19-cv-01285 Document 1 Filed 04/01/19 Page 4 of 13
Case 3:19-cv-01285 Document 1 Filed 04/01/19 Page 5 of 13
Case 3:19-cv-01285 Document 1 Filed 04/01/19 Page 6 of 13
Case 3:19-cv-01285 Document 1 Filed 04/01/19 Page 7 of 13
Case 3:19-cv-01285 Document 1 Filed 04/01/19 Page 8 of 13
Case 3:19-cv-01285 Document 1 Filed 04/01/19 Page 9 of 13
Case 3:19-cv-01285 Document 1 Filed 04/01/19 Page 10 of 13
Case 3:19-cv-01285 Document 1 Filed 04/01/19 Page 11 of 13
Case 3:19-cv-01285 Document 1 Filed 04/01/19 Page 12 of 13
Case 3:19-cv-01285 Document 1 Filed 04/01/19 Page 13 of 13




                         27          March
Case 3:19-cv-01285 Document 1-1 Filed 04/01/19 Page 1 of 6   Exhibit 1
Case 3:19-cv-01285 Document 1-1 Filed 04/01/19 Page 2 of 6
Case 3:19-cv-01285 Document 1-1 Filed 04/01/19 Page 3 of 6
Case 3:19-cv-01285 Document 1-1 Filed 04/01/19 Page 4 of 6
Case 3:19-cv-01285 Document 1-1 Filed 04/01/19 Page 5 of 6
Case 3:19-cv-01285 Document 1-1 Filed 04/01/19 Page 6 of 6
Case 3:19-cv-01285 Document 1-2 Filed 04/01/19 Page 1 of 7   Exhibit 2
Case 3:19-cv-01285 Document 1-2 Filed 04/01/19 Page 2 of 7
Case 3:19-cv-01285 Document 1-2 Filed 04/01/19 Page 3 of 7
Case 3:19-cv-01285 Document 1-2 Filed 04/01/19 Page 4 of 7
Case 3:19-cv-01285 Document 1-2 Filed 04/01/19 Page 5 of 7
Case 3:19-cv-01285 Document 1-2 Filed 04/01/19 Page 6 of 7
Case 3:19-cv-01285 Document 1-2 Filed 04/01/19 Page 7 of 7
Case 3:19-cv-01285 Document 1-3 Filed 04/01/19 Page 1 of 18   Exhibit 3
Case 3:19-cv-01285 Document 1-3 Filed 04/01/19 Page 2 of 18
Case 3:19-cv-01285 Document 1-3 Filed 04/01/19 Page 3 of 18
Case 3:19-cv-01285 Document 1-3 Filed 04/01/19 Page 4 of 18
Case 3:19-cv-01285 Document 1-3 Filed 04/01/19 Page 5 of 18
Case 3:19-cv-01285 Document 1-3 Filed 04/01/19 Page 6 of 18
Case 3:19-cv-01285 Document 1-3 Filed 04/01/19 Page 7 of 18
Case 3:19-cv-01285 Document 1-3 Filed 04/01/19 Page 8 of 18
Case 3:19-cv-01285 Document 1-3 Filed 04/01/19 Page 9 of 18
Case 3:19-cv-01285 Document 1-3 Filed 04/01/19 Page 10 of 18
Case 3:19-cv-01285 Document 1-3 Filed 04/01/19 Page 11 of 18
Case 3:19-cv-01285 Document 1-3 Filed 04/01/19 Page 12 of 18
Case 3:19-cv-01285 Document 1-3 Filed 04/01/19 Page 13 of 18
Case 3:19-cv-01285 Document 1-3 Filed 04/01/19 Page 14 of 18
Case 3:19-cv-01285 Document 1-3 Filed 04/01/19 Page 15 of 18
Case 3:19-cv-01285 Document 1-3 Filed 04/01/19 Page 16 of 18
Case 3:19-cv-01285 Document 1-3 Filed 04/01/19 Page 17 of 18
Case 3:19-cv-01285 Document 1-3 Filed 04/01/19 Page 18 of 18
Case 3:19-cv-01285 Document 1-4 Filed 04/01/19 Page 1 of 22   Exhibit 4
                                                               Exhibit 7
Case 3:19-cv-01285 Document 1-4 Filed 04/01/19 Page 2 of 22
Case 3:19-cv-01285 Document 1-4 Filed 04/01/19 Page 3 of 22
Case 3:19-cv-01285 Document 1-4 Filed 04/01/19 Page 4 of 22
Case 3:19-cv-01285 Document 1-4 Filed 04/01/19 Page 5 of 22
Case 3:19-cv-01285 Document 1-4 Filed 04/01/19 Page 6 of 22
Case 3:19-cv-01285 Document 1-4 Filed 04/01/19 Page 7 of 22
Case 3:19-cv-01285 Document 1-4 Filed 04/01/19 Page 8 of 22
Case 3:19-cv-01285 Document 1-4 Filed 04/01/19 Page 9 of 22
Case 3:19-cv-01285 Document 1-4 Filed 04/01/19 Page 10 of 22
Case 3:19-cv-01285 Document 1-4 Filed 04/01/19 Page 11 of 22
Case 3:19-cv-01285 Document 1-4 Filed 04/01/19 Page 12 of 22
Case 3:19-cv-01285 Document 1-4 Filed 04/01/19 Page 13 of 22
Case 3:19-cv-01285 Document 1-4 Filed 04/01/19 Page 14 of 22
Case 3:19-cv-01285 Document 1-4 Filed 04/01/19 Page 15 of 22
Case 3:19-cv-01285 Document 1-4 Filed 04/01/19 Page 16 of 22
Case 3:19-cv-01285 Document 1-4 Filed 04/01/19 Page 17 of 22
Case 3:19-cv-01285 Document 1-4 Filed 04/01/19 Page 18 of 22
Case 3:19-cv-01285 Document 1-4 Filed 04/01/19 Page 19 of 22
Case 3:19-cv-01285 Document 1-4 Filed 04/01/19 Page 20 of 22
Case 3:19-cv-01285 Document 1-4 Filed 04/01/19 Page 21 of 22
Case 3:19-cv-01285 Document 1-4 Filed 04/01/19 Page 22 of 22
Case 3:19-cv-01285 Document 1-5 Filed 04/01/19 Page 1 of 15   Exhibit
                                                               Exhibit58
Case 3:19-cv-01285 Document 1-5 Filed 04/01/19 Page 2 of 15
Case 3:19-cv-01285 Document 1-5 Filed 04/01/19 Page 3 of 15
Case 3:19-cv-01285 Document 1-5 Filed 04/01/19 Page 4 of 15
Case 3:19-cv-01285 Document 1-5 Filed 04/01/19 Page 5 of 15
Case 3:19-cv-01285 Document 1-5 Filed 04/01/19 Page 6 of 15
Case 3:19-cv-01285 Document 1-5 Filed 04/01/19 Page 7 of 15
Case 3:19-cv-01285 Document 1-5 Filed 04/01/19 Page 8 of 15
Case 3:19-cv-01285 Document 1-5 Filed 04/01/19 Page 9 of 15
Case 3:19-cv-01285 Document 1-5 Filed 04/01/19 Page 10 of 15
Case 3:19-cv-01285 Document 1-5 Filed 04/01/19 Page 11 of 15
Case 3:19-cv-01285 Document 1-5 Filed 04/01/19 Page 12 of 15
Case 3:19-cv-01285 Document 1-5 Filed 04/01/19 Page 13 of 15
Case 3:19-cv-01285 Document 1-5 Filed 04/01/19 Page 14 of 15
Case 3:19-cv-01285 Document 1-5 Filed 04/01/19 Page 15 of 15
Case 3:19-cv-01285 Document 1-6 Filed 04/01/19 Page 1 of 6   Exhibit
                                                              Exhibit6 9
Case 3:19-cv-01285 Document 1-6 Filed 04/01/19 Page 2 of 6
Case 3:19-cv-01285 Document 1-6 Filed 04/01/19 Page 3 of 6
Case 3:19-cv-01285 Document 1-6 Filed 04/01/19 Page 4 of 6
Case 3:19-cv-01285 Document 1-6 Filed 04/01/19 Page 5 of 6
Case 3:19-cv-01285 Document 1-6 Filed 04/01/19 Page 6 of 6
Case 3:19-cv-01285 Document 1-7 Filed 04/01/19 Page 1 of 7   Exhibit
                                                             Exhibit 710
Case 3:19-cv-01285 Document 1-7 Filed 04/01/19 Page 2 of 7
Case 3:19-cv-01285 Document 1-7 Filed 04/01/19 Page 3 of 7
Case 3:19-cv-01285 Document 1-7 Filed 04/01/19 Page 4 of 7
Case 3:19-cv-01285 Document 1-7 Filed 04/01/19 Page 5 of 7
Case 3:19-cv-01285 Document 1-7 Filed 04/01/19 Page 6 of 7
Case 3:19-cv-01285 Document 1-7 Filed 04/01/19 Page 7 of 7
Case 3:19-cv-01285 Document 1-8 Filed 04/01/19 Page 1 of 26   Exhibit
                                                               Exhibit811
Case 3:19-cv-01285 Document 1-8 Filed 04/01/19 Page 2 of 26
Case 3:19-cv-01285 Document 1-8 Filed 04/01/19 Page 3 of 26
Case 3:19-cv-01285 Document 1-8 Filed 04/01/19 Page 4 of 26
Case 3:19-cv-01285 Document 1-8 Filed 04/01/19 Page 5 of 26
Case 3:19-cv-01285 Document 1-8 Filed 04/01/19 Page 6 of 26
Case 3:19-cv-01285 Document 1-8 Filed 04/01/19 Page 7 of 26
Case 3:19-cv-01285 Document 1-8 Filed 04/01/19 Page 8 of 26
Case 3:19-cv-01285 Document 1-8 Filed 04/01/19 Page 9 of 26
Case 3:19-cv-01285 Document 1-8 Filed 04/01/19 Page 10 of 26
Case 3:19-cv-01285 Document 1-8 Filed 04/01/19 Page 11 of 26
Case 3:19-cv-01285 Document 1-8 Filed 04/01/19 Page 12 of 26
Case 3:19-cv-01285 Document 1-8 Filed 04/01/19 Page 13 of 26
Case 3:19-cv-01285 Document 1-8 Filed 04/01/19 Page 14 of 26
Case 3:19-cv-01285 Document 1-8 Filed 04/01/19 Page 15 of 26
Case 3:19-cv-01285 Document 1-8 Filed 04/01/19 Page 16 of 26
Case 3:19-cv-01285 Document 1-8 Filed 04/01/19 Page 17 of 26
Case 3:19-cv-01285 Document 1-8 Filed 04/01/19 Page 18 of 26
Case 3:19-cv-01285 Document 1-8 Filed 04/01/19 Page 19 of 26
Case 3:19-cv-01285 Document 1-8 Filed 04/01/19 Page 20 of 26
Case 3:19-cv-01285 Document 1-8 Filed 04/01/19 Page 21 of 26
Case 3:19-cv-01285 Document 1-8 Filed 04/01/19 Page 22 of 26
Case 3:19-cv-01285 Document 1-8 Filed 04/01/19 Page 23 of 26
Case 3:19-cv-01285 Document 1-8 Filed 04/01/19 Page 24 of 26
Case 3:19-cv-01285 Document 1-8 Filed 04/01/19 Page 25 of 26
Case 3:19-cv-01285 Document 1-8 Filed 04/01/19 Page 26 of 26
Case 3:19-cv-01285 Document 1-9 Filed 04/01/19 Page 1 of 3     Exhibit
                                                             Ehibit 12 9
Case 3:19-cv-01285 Document 1-9 Filed 04/01/19 Page 2 of 3
Case 3:19-cv-01285 Document 1-9 Filed 04/01/19 Page 3 of 3
Case 3:19-cv-01285 Document 1-10 Filed 04/01/19 Page 1 of 21   Exhibit
                                                               Exhibit 13
                                                                       10
Case 3:19-cv-01285 Document 1-10 Filed 04/01/19 Page 2 of 21
Case 3:19-cv-01285 Document 1-10 Filed 04/01/19 Page 3 of 21
Case 3:19-cv-01285 Document 1-10 Filed 04/01/19 Page 4 of 21
Case 3:19-cv-01285 Document 1-10 Filed 04/01/19 Page 5 of 21
Case 3:19-cv-01285 Document 1-10 Filed 04/01/19 Page 6 of 21
Case 3:19-cv-01285 Document 1-10 Filed 04/01/19 Page 7 of 21
Case 3:19-cv-01285 Document 1-10 Filed 04/01/19 Page 8 of 21
Case 3:19-cv-01285 Document 1-10 Filed 04/01/19 Page 9 of 21
Case 3:19-cv-01285 Document 1-10 Filed 04/01/19 Page 10 of 21
Case 3:19-cv-01285 Document 1-10 Filed 04/01/19 Page 11 of 21
Case 3:19-cv-01285 Document 1-10 Filed 04/01/19 Page 12 of 21
Case 3:19-cv-01285 Document 1-10 Filed 04/01/19 Page 13 of 21
Case 3:19-cv-01285 Document 1-10 Filed 04/01/19 Page 14 of 21
Case 3:19-cv-01285 Document 1-10 Filed 04/01/19 Page 15 of 21
Case 3:19-cv-01285 Document 1-10 Filed 04/01/19 Page 16 of 21
Case 3:19-cv-01285 Document 1-10 Filed 04/01/19 Page 17 of 21
Case 3:19-cv-01285 Document 1-10 Filed 04/01/19 Page 18 of 21
Case 3:19-cv-01285 Document 1-10 Filed 04/01/19 Page 19 of 21
Case 3:19-cv-01285 Document 1-10 Filed 04/01/19 Page 20 of 21
Case 3:19-cv-01285 Document 1-10 Filed 04/01/19 Page 21 of 21
Case 3:19-cv-01285 Document 1-11 Filed 04/01/19 Page 1 of 13   Exhibit
                                                               Exhibit 14
                                                                       11
Case 3:19-cv-01285 Document 1-11 Filed 04/01/19 Page 2 of 13
Case 3:19-cv-01285 Document 1-11 Filed 04/01/19 Page 3 of 13
Case 3:19-cv-01285 Document 1-11 Filed 04/01/19 Page 4 of 13
Case 3:19-cv-01285 Document 1-11 Filed 04/01/19 Page 5 of 13
Case 3:19-cv-01285 Document 1-11 Filed 04/01/19 Page 6 of 13
Case 3:19-cv-01285 Document 1-11 Filed 04/01/19 Page 7 of 13
Case 3:19-cv-01285 Document 1-11 Filed 04/01/19 Page 8 of 13
Case 3:19-cv-01285 Document 1-11 Filed 04/01/19 Page 9 of 13
Case 3:19-cv-01285 Document 1-11 Filed 04/01/19 Page 10 of 13
Case 3:19-cv-01285 Document 1-11 Filed 04/01/19 Page 11 of 13
Case 3:19-cv-01285 Document 1-11 Filed 04/01/19 Page 12 of 13
Case 3:19-cv-01285 Document 1-11 Filed 04/01/19 Page 13 of 13
Case 3:19-cv-01285 Document 1-12 Filed 04/01/19 Page 1 of 7   Exhibit
                                                               Exhibit12
                                                                       15
Case 3:19-cv-01285 Document 1-12 Filed 04/01/19 Page 2 of 7
Case 3:19-cv-01285 Document 1-12 Filed 04/01/19 Page 3 of 7
Case 3:19-cv-01285 Document 1-12 Filed 04/01/19 Page 4 of 7
Case 3:19-cv-01285 Document 1-12 Filed 04/01/19 Page 5 of 7
Case 3:19-cv-01285 Document 1-12 Filed 04/01/19 Page 6 of 7
Case 3:19-cv-01285 Document 1-12 Filed 04/01/19 Page 7 of 7
Case 3:19-cv-01285 Document 1-13 Filed 04/01/19 Page 1 of 30    Exhibit 13
                                                               Exhibit 16
Case 3:19-cv-01285 Document 1-13 Filed 04/01/19 Page 2 of 30
Case 3:19-cv-01285 Document 1-13 Filed 04/01/19 Page 3 of 30
Case 3:19-cv-01285 Document 1-13 Filed 04/01/19 Page 4 of 30
Case 3:19-cv-01285 Document 1-13 Filed 04/01/19 Page 5 of 30
Case 3:19-cv-01285 Document 1-13 Filed 04/01/19 Page 6 of 30
Case 3:19-cv-01285 Document 1-13 Filed 04/01/19 Page 7 of 30
Case 3:19-cv-01285 Document 1-13 Filed 04/01/19 Page 8 of 30
Case 3:19-cv-01285 Document 1-13 Filed 04/01/19 Page 9 of 30
Case 3:19-cv-01285 Document 1-13 Filed 04/01/19 Page 10 of 30
Case 3:19-cv-01285 Document 1-13 Filed 04/01/19 Page 11 of 30
Case 3:19-cv-01285 Document 1-13 Filed 04/01/19 Page 12 of 30
Case 3:19-cv-01285 Document 1-13 Filed 04/01/19 Page 13 of 30
Case 3:19-cv-01285 Document 1-13 Filed 04/01/19 Page 14 of 30
Case 3:19-cv-01285 Document 1-13 Filed 04/01/19 Page 15 of 30
Case 3:19-cv-01285 Document 1-13 Filed 04/01/19 Page 16 of 30
Case 3:19-cv-01285 Document 1-13 Filed 04/01/19 Page 17 of 30
Case 3:19-cv-01285 Document 1-13 Filed 04/01/19 Page 18 of 30
Case 3:19-cv-01285 Document 1-13 Filed 04/01/19 Page 19 of 30
Case 3:19-cv-01285 Document 1-13 Filed 04/01/19 Page 20 of 30
Case 3:19-cv-01285 Document 1-13 Filed 04/01/19 Page 21 of 30
Case 3:19-cv-01285 Document 1-13 Filed 04/01/19 Page 22 of 30
Case 3:19-cv-01285 Document 1-13 Filed 04/01/19 Page 23 of 30
Case 3:19-cv-01285 Document 1-13 Filed 04/01/19 Page 24 of 30
Case 3:19-cv-01285 Document 1-13 Filed 04/01/19 Page 25 of 30
Case 3:19-cv-01285 Document 1-13 Filed 04/01/19 Page 26 of 30
Case 3:19-cv-01285 Document 1-13 Filed 04/01/19 Page 27 of 30
Case 3:19-cv-01285 Document 1-13 Filed 04/01/19 Page 28 of 30
Case 3:19-cv-01285 Document 1-13 Filed 04/01/19 Page 29 of 30
Case 3:19-cv-01285 Document 1-13 Filed 04/01/19 Page 30 of 30
Case 3:19-cv-01285 Document 1-14 Filed 04/01/19 Page 1 of 17        Exhibit
                                                               Exhibit 17 14
Case 3:19-cv-01285 Document 1-14 Filed 04/01/19 Page 2 of 17
Case 3:19-cv-01285 Document 1-14 Filed 04/01/19 Page 3 of 17
Case 3:19-cv-01285 Document 1-14 Filed 04/01/19 Page 4 of 17
Case 3:19-cv-01285 Document 1-14 Filed 04/01/19 Page 5 of 17
Case 3:19-cv-01285 Document 1-14 Filed 04/01/19 Page 6 of 17
Case 3:19-cv-01285 Document 1-14 Filed 04/01/19 Page 7 of 17
Case 3:19-cv-01285 Document 1-14 Filed 04/01/19 Page 8 of 17
Case 3:19-cv-01285 Document 1-14 Filed 04/01/19 Page 9 of 17
Case 3:19-cv-01285 Document 1-14 Filed 04/01/19 Page 10 of 17
Case 3:19-cv-01285 Document 1-14 Filed 04/01/19 Page 11 of 17
Case 3:19-cv-01285 Document 1-14 Filed 04/01/19 Page 12 of 17
Case 3:19-cv-01285 Document 1-14 Filed 04/01/19 Page 13 of 17
Case 3:19-cv-01285 Document 1-14 Filed 04/01/19 Page 14 of 17
Case 3:19-cv-01285 Document 1-14 Filed 04/01/19 Page 15 of 17
Case 3:19-cv-01285 Document 1-14 Filed 04/01/19 Page 16 of 17
Case 3:19-cv-01285 Document 1-14 Filed 04/01/19 Page 17 of 17
                                                              Exhibit 15
Case 3:19-cv-01285 Document 1-15 Filed 04/01/19 Page 1 of 3
Case 3:19-cv-01285 Document 1-15 Filed 04/01/19 Page 2 of 3
Case 3:19-cv-01285 Document 1-15 Filed 04/01/19 Page 3 of 3
                                                              Exhibit 16
Case 3:19-cv-01285 Document 1-16 Filed 04/01/19 Page 1 of 3
Case 3:19-cv-01285 Document 1-16 Filed 04/01/19 Page 2 of 3
Case 3:19-cv-01285 Document 1-16 Filed 04/01/19 Page 3 of 3
Case 3:19-cv-01285 Document 1-17 Filed 04/01/19 Page 1 of 4   Exhibit 17
Case 3:19-cv-01285 Document 1-17 Filed 04/01/19 Page 2 of 4
Case 3:19-cv-01285 Document 1-17 Filed 04/01/19 Page 3 of 4
Case 3:19-cv-01285 Document 1-17 Filed 04/01/19 Page 4 of 4
                                                              Exhibit 18
Case 3:19-cv-01285 Document 1-18 Filed 04/01/19 Page 1 of 1
       Case 3:19-cv-01285 Document 1-19 Filed 04/01/19 Page 1 of 4                          Exhibit 19




                                              NUMBER FORTY
                                    WAIVER OF INHERITANCE RIGHTS
                       In San Juan, Puerto Rico, on February eight (8),
               two thousand eighteen (2018).
                                               BEFORE ME
                       RAFAEL E. TORRES SUAREZ, attorney and notary of
               the Island of Puerto Rico, residing and practicing in
               San Juan.
                                                   APPEARS
                       THE SOLE PARTY: LEILA MILAGROS NORAT COLLAZO, of
               legal    age,    married       to    Juan     Alejandro       Díaz     Robles,
               employed with a private company, residing in Boynton
               Beach,       State    of   Florida,     in     the   United      States       of
               America.
                                              I DO ATTEST
                       To    personal       acquaintance       with      the   party    and,
               through her statements, to my belief of her personal
               circumstances.         She    assures    me    she     has,     and,    in    my

            judgment, she does have the necessary legal capacity
               for this granting and, therefore, does so freely.
                                               SHE STATES
                       FIRST: The appearing party, Leila Milagros Norat
               Collazo is one of the daughters of the decedent Ramón
               Norat Zayas, who passed away on December five (5), two
               thousand six (2006), in Caguas, Puerto Rico. She is
               entitled to an inheritance by intestate succession.
                       The     decedent       is     survived       by     other       direct
               descendant heirs.
                       At the time of the decedent’s passing, his marital
               status was single, as he was divorced.
                       SECOND: The decedent left one real estate property
               subject to adjudication and division among his legal
               heirs.
       Case 3:19-cv-01285 Document 1-19 Filed 04/01/19 Page 2 of 4



                      THIRD: To date, the appearing party has not had in
               her possession nor received equity in nor any benefit
               from     the   property   or    properties     left       by    the
               aforementioned    decedent.     Furthermore,       she    has   not
               undertaken any action tacitly accepting the inheritance,
               nor she has made any express acceptance of same.
                      FOURTH: As it is not in the appearing party’s
               interest to accept said inheritance for undisclosed
               reasons, she does wish, through this deed, waive all
               rights to the decedent’s inheritance does therefore
               formally, totally and irrevocably waive her rights to
               the totality of the inheritance left by the decedent,
               all assets making up the wealth, and leaves the free
               disposition of same in favor of other heirs that may
               have the right to succeed the decedent, Ramón Norat

            Zayas.
                      FIFTH: The appearing party acknowledges that this
               notary has advised her of the consequences and legal
               ramifications of waiving her inheritance rights related
               to   intestate   succession    of   the   wealth   left    by   the
               decedent. However, it was explained to her that in the
               event that a last will and testament is found for this
               decedent, she would have the option to accept or waive
               her property, rights or actions that the last testament
               document may assign her.
                      Furthermore, it was explained to the appearing
               party that the waiver that has been made, implies her
               refusal to accept whatsoever she may have inherited and
               a rejection of the asset that forms part of the wealth
               of the decedent, ratifying her desire as recorded in
               this document.
         Case 3:19-cv-01285 Document 1-19 Filed 04/01/19 Page 3 of 4



                                          ACCEPTANCE
                        The appearing party, in agreement with all the
                  particulars of this document, does accept same and all
                  parts thereof, as it does reflect her wishes.
                        I, the notary, DO ATTEST to having made verbally
                  to the appearing party the pertinent legal reservations
                  and warnings.
                        So stated and granted; the appearing party has
                  read and consented to this document, without requesting
                  the intervention of witnesses, a right of which I did
                  advise her; and I, the Notary, DO ATTEST to all that is
                  affirmed, stated and related in this document.

 



                        SIGNED:     LEILA MILAGROS NORAT COLLAZO

                       Signed, stamped, initialed, and sealed: RAFAEL E.
                  TORRES SUÁREZ, Notary Public. The corresponding internal
                  revenue and forensic notary tax seals have been paid on the
                  original; the initials of the appearing party, the seal of
                  the authorizing notary, the signature and sign appear affixed
                  to the margin of each and every page of the original of this
                  deed.

                        This is a true, exact, literal and complete transfer of
                  the original of this deed, which consists of three (3) pages,
                  and of its contents, filed in my protocol for the year
                  indicated on the first page of this copy under the number
                  stated there. I do attest. And at the request of the
                  interested party, I issue this first certified copy to LEILA
                  MILAGROS NORAT COLLAZO, which I do sign, stamp, initial,
                  and seal in San Juan, Puerto Rico, on the same day of
                  its granting.



       [Stamps]   [Seal]                               [Signature]
                                                       NOTARY PUBLIC
            Case 3:19-cv-01285 Document 1-19 Filed 04/01/19 Page 4 of 4




                                   Statement of Accuracy
I hereby certify that the attached document titled:

:DLYHURI,QKHULWDQFH5LJKWVQXPEHUDSSHDULQJSDUW\/HLOD0LODJURV1RUDW&ROOD]R
JUDQWHGEHIRUHWKHQRWDU\5DIDHO(7RUUHV6XDUH]LQ6DQ-XDQ35GDWHG)HEUXDU\–
Pages

is a true and accurate translation from Spanish into English to the best of my knowledge, ability
and belief. I am trained, experienced and competent to translate from Spanish into English.
DATED February , 2018.



                                      Thomas L. Bransfield
                                    &HUWLILHG&RXUW,QWHUSUHWHU
                                   &HUWLILHG0HGLFDO,QWHUSUHWHU


WITNESS my hand and official seal hereto affixed this WK day of February of 2018.

Signature
Print Name: Rosa Capdevielle
Notary Public in and for the State of WA              .
My appointment expires: March 15, 2022                .
Case 3:19-cv-01285 Document 1-20 Filed 04/01/19 Page 1 of 3   Exhibit 20
Case 3:19-cv-01285 Document 1-20 Filed 04/01/19 Page 2 of 3
Case 3:19-cv-01285 Document 1-20 Filed 04/01/19 Page 3 of 3
       Case 3:19-cv-01285 Document 1-21 Filed 04/01/19 Page 1 of 4                     Exhibit 21




                       DEED NUMBER TWENTY-FIVE (25)
                                 WAIVER OF INHERITANCE RIGHTS
                       In San Juan, Puerto Rico, on December one (1),
               two thousand eighteen (2018).
                                            BEFORE ME
                       CARLOS    H.   RAFFUCCI     CARO,     attorney      and    notary
               public    of     Commonwealth     State     of     Puerto   Rico,   with
               offices located in San Juan and residence in Guaynabo,
               Puerto Rico.
                                                APPEAR
                       THE FIRST PARTY: AMILCAR NORAT COLLAZO, of legal
               age, single, contractor and resident of Coamo, Puerto
               Rico, hereafter called, “AMILCAR.”
                       THE SECOND PARTY: RICARDO LEONEL NORAT COLLAZO, of
               legal age, single, executive, and resident of the city
               of New York, New York State, United States of America.
               He is temporarily in the city of San Juan, Puerto Rico,
               and shall hereafter be referred to as “RICARDO.”
                       I, the Notary, DO ATTEST to having confirmed the
               identity of both appearing parties as both are known to
               me; and through their statements, I DO ATTEST to their

            ages,    marital       status,     personal        circumstances        and
               residencies.       They   assure       me   they    have    and,   in   my
               judgment, they do have the necessary legal capacity for
               this granting and, therefore, freely:
                                           THEY STATE
                       FIRST: AMICAR AND RICARDO, are the sons of the
               decedent, Mr. Ramón Norat Zayas, who passed away on
               December five (5), two thousand six (2006), in Caguas,
               Puerto    Rico.    According      to    the   recognized      order     of
               inheritance in this jurisdiction, they would inherit
               from their decedent father. The appearing parties
       Case 3:19-cv-01285 Document 1-21 Filed 04/01/19 Page 2 of 4



                                                      2
               state that they are aware that their father passed away
               intestate.
                      SECOND: The decedent Ramón Norat Zayas is survived
               by other possible direct heirs, all children of the
               decedent. It is clarified that, at the time of the
               decedent’s     passing,        Mr.    Ramón’s        marital    status    was
               single by way of divorce.
                      THIRD: At the time of his death, Ramón Norat Zayas
               was owner of a real estate property or farm in the
               municipality of Coamo and other possible assets and
               liabilities.
                      FOURTH:       Neither    AMILCAR        nor    RICARDO     have    had
               control over their father’s properties or assets in any
               way,   nor     have    they     received       benefits,        equity,   or

 
               exploited any asset for their own benefit that could
               form    part    of     their    father’s        estate.        Neither    has
               undertaken any action that can be interpreted as a
               direct or tacit acceptance of the estate or potential
               inheritance of their father.
                      FIFTH: It is not in the best interest of AMILCAR
               or RICARDO to accept their decedent father’s inheritance
               for    undisclosed      reasons        that    is     not   necessary     to
               mention. Therefore, through the granting of this deed,
               both do make an intelligent, voluntary and free decision
               to waive the inheritance in question. This action is
               irrevocable      and    taken        without    any     reservation.      It
               extends to the totality of the assets and liabilities
               making up the decedent’s estate. They leave or increase
               their shares or interests in favor of the other heirs,
               if applicable and without prejudice to the rights of
       Case 3:19-cv-01285 Document 1-21 Filed 04/01/19 Page 3 of 4



                                                     3
               those heirs.
                     SIXTH:       The    appearing            parties       and     grantors
               acknowledge that this Notary has advised them of the
               consequences and legal ramifications of waiving their
               inheritance rights and the estate of the testator, and
               according     to   the    waiver      expressed,         they      shall    not
               benefit in any form from their father’s inheritance.
               AMILCAR and RICARDO ratify and reaffirm their decision.
                                            ACCEPTANCE
                     The     appearing     parties        state      that    they    are   in
               agreement     with   this    deed,        as    they    find    it   drafted
               according to their agreement, and I, the Notary, DO
               ATTEST   to    having    made    to       them   the     pertinent     legal
               reservations and warnings. So, the appearing parties

            state and grant, after waiving their right, of which I
               did advise them, to demand the presence of instrumental
               witnesses.     Having     read     this        deed    out   loud     to    the
               appearing parties, by me, the Notary, in their presence,
               read personally by them, they ratify same and affix
               their initials to every page of same and sign at the
               bottom of the last page, before me, the Notary. And to
               all stated and related in this Public Instrument, I,
               the Notary, I DO ATTEST.


               [Signatures]



               [Seal]
             Case 3:19-cv-01285 Document 1-21 Filed 04/01/19 Page 4 of 4




                                       Statement of Accuracy

I hereby certify that the attached document titled:
Deed Number 25, Waiver of Inheritance Rights, granted in San Juan, Puerto Rico, December 1, 2018 – 3 pages
Is a true and accurate translation from Spanish into English to the best of my knowledge, ability and
belief. I am trained, experienced and competent to translate from Spanish into English.
DATED March 13, 2019.




                                           Thomas L. Bransfield
                                         Certified Court Interpreter
                                        Certified Medical Interpreter



WITNESS my hand and official seal hereto affixed this 13th day of March of 2019.


Signature
Print Name:             Rosa Capdevi
                              Capdevielle                 .
Notary Public in and for the State of   WA                .
My appointment expires:          March 15, 2022           .
Case 3:19-cv-01285 Document 1-22 Filed 04/01/19 Page 1 of 3   Exhibit 22
Case 3:19-cv-01285 Document 1-22 Filed 04/01/19 Page 2 of 3
Case 3:19-cv-01285 Document 1-22 Filed 04/01/19 Page 3 of 3
           Case 3:19-cv-01285 Document 1-23 Filed 04/01/19 Page 1 of 3                      Exhibit 23

                  UNITED STATES DEPARTMENT OF AGRICULTURE
                            FARM SERVICE AGENCY
                                       654 Muñoz Rivera Ave.,
                                       654 Plaza Bldg. Suite 829,
                                         San Juan, PR 00918


Borrower: 1RUDW=D\DV5DPRQ                                     Agency Claim No.: 63-0-


                                     Certification of Indebtedness

I, Liha Sánchez, of legal age, married, a resident of Mayaguez, Puerto Rico, in my official capacity
as Farm Loan Program Support Specialist of the Farm Service Agency (FSA), United States
Department of Agriculture (USDA), state that:


   x   The borrower’s indebtedness as of /201 is as shown in the following Statement of
       Account, according to information obtained from all available records at the USDA - Farm
       Service Agency:


                                        Statement of Account
            Loan Number                                4-
            Type of Loan                               (PHUJHQF\ Loan ((0)
            Date of 2ULJLQDOLoan                      /
            Original Loan Amount                       $
            Interest Rate                              5%
            Daily Interest Accrual                     $
            Principal Balance                          $
            Unpaid Interest                            $
            Miscellaneous Charges:                     $.00
            Total Balance                              $
            Amount Delinquent                          $
            <HDUV'HOLQTXHQW                           )8//<0$785(




                                                                                   Page 1 of 3
Case 3:19-cv-01285 Document 1-23 Filed 04/01/19 Page 2 of 3




Loan Number                     4-
Type of Loan                    )DUP2ZQHUVKLS ()2)
Date of 2ULJLQDOLoan           
Original Loan Amount            $
Interest Rate                   %
Daily Interest Accrual          $
Principal Balance               $
Unpaid Interest                 $
Miscellaneous Charges:          $0.00
Total Balance                   $
Amount Delinquent               $
<HDUV'HOLQTXHQW                )8//<0$785(




Loan Number                     -
Type of Loan                    2SHUDWLRQDO/RDQ (2/)
Date of2ULJLQDO Loan           0
Original Loan Amount            $
Interest Rate                   %
Daily Interest Accrual          $
Principal Balance               $
Unpaid Interest                 $
Miscellaneous Charges:          $0.00
Total Balance                   $
Amount Delinquent               $
<HDUV'HOLQTXHQW                )8//<0$785(




                                                        Page 2 of 3
           Case 3:19-cv-01285 Document 1-23 Filed 04/01/19 Page 3 of 3




            Loan Number                            4-
            Type of Loan                           2SHUDWLQJ/RDQ (2/)
            Date of 2ULJLQDOLoan                  0
            Original Loan Amount                   $
            Interest Rate                          %
            Daily Interest Accrual                 $
            Principal Balance                      $
            Unpaid Interest                        $
            Miscellaneous Charges:                 $0.00
            Total Balance                          $
            Amount Delinquent                      $
            <HDUV'HOLQTXHQW                       )8//<0$785(




   x   The information in the above Statement of Account in affiant’s opinion is a true and correct
       statement of the aforementioned account and to this date remains due and unpaid.
   x   The defendant is neither a minor, nor incompetent, nor in the military service of the United
       States of America.
   x   The above information is true and correct to the best of my knowledge and belief, and is
       made under penalty of perjury as allowed by 28 U.S.C. 1746.




Liha Sánchez
FLP Support Specialist
0/1/201




                                                                                Page 3 of 3
                                  Case 3:19-cv-01285 Document 1-24 Filed 04/01/19 Page 1 of 2

'35 02',),(' $2  5HY  6XPPRQV LQ D &LYLO $FWLRQ


                                                   81,7(' 67$7(6 ',675,&7 &2857
                                                                                               IRU WKH
                                                                                   'LVWULFW RI 3XHUWR 5LFR

                                                                                                 
                                                                                                 
                                                                                                 
8QLWHG 6WDWHV 'HSDUWPHQW RI $JULFXOWXUH )DUP 6HUYLFH $JHQF\
                                                                                                 
                                      3ODLQWLIIV                                               
                                                                                                 
                                            Y                                                           &LYLO $FWLRQ 1R
                                                                                                 
                                                                                                 
                                                                                                        )RUHFORVXUH RI 0RUWJDJH
7KH (VWDWH RI 5$021 125$7 =$<$6 FRPSRVHG E\ KLV NQRZQ KHLUV 5$021 / 125$7 &2//$=2 HW DOV
                                                                                                 
                                                                                                 
                                     'HIHQGDQWV                                                

                                                                      6800216 ,1 $ &,9,/ $&7,21

7R 'HIHQGDQW¶V QDPH DQG DGGUHVV
$QtEDO 1RUDW 6DQWLDJR DV D PHPEHU RI WKH (VWDWH RI 5DPyQ 1RUDW =D\DV
8UE -DUGLQHV GH &RDPR + &RDPR 35  6W 5G  .P  &X\yQ :G &RDPR 35


              $ ODZVXLW KDV EHHQ ILOHG DJDLQVW \RX

         :LWKLQ  GD\V DIWHU VHUYLFH RI WKLV VXPPRQV RQ \RX QRW FRXQWLQJ WKH GD\ \RX UHFHLYHG LW ² RU  GD\V LI \RX
DUH WKH 8QLWHG 6WDWHV RU D 8QLWHG 6WDWHV DJHQF\ RU DQ RIILFHU RU HPSOR\HH RI WKH 8QLWHG 6WDWHV GHVFULEHG LQ )HG 5 &LY
3  D RU  ² RU  GD\V LQ D 6RFLDO 6HFXULW\ $FWLRQ ² \RX PXVW VHUYH RQ WKH SODLQWLII DQ DQVZHU WR WKH DWWDFKHG
FRPSODLQW RU D PRWLRQ XQGHU 5XOH  RI WKH )HGHUDO 5XOHV RI &LYLO 3URFHGXUH 7KH DQVZHU RU PRWLRQ PXVW EH VHUYHG RQ
WKH SODLQWLII RU SODLQWLII¶V DWWRUQH\ ZKRVH QDPH DQG DGGUHVV DUH
-XDQ & )RUWXxR )DV

32 %R[  6DQ -XDQ 35 


       ,I \RX IDLO WR UHVSRQG MXGJPHQW E\ GHIDXOW ZLOO EH HQWHUHG DJDLQVW \RX IRU WKH UHOLHI GHPDQGHG LQ WKH FRPSODLQW
<RX DOVR PXVW ILOH \RXU DQVZHU RU PRWLRQ ZLWK WKH FRXUW



                                                                                                            )5$1&(6 5,26 '( 025$1 (64
                                                                                                            &/(5. 2) &2857


'DWH
                                                                                                                      6LJQDWXUH RI &OHUN RU 'HSXW\ &OHUN
                        Case 3:19-cv-01285 Document 1-24 Filed 04/01/19 Page 2 of 2


'35 02',),(' $2  5HY  6XPPRQV LQ D &LYLO $FWLRQ 3DJH 

&LYLO $FWLRQ 1R

                                                    3522) 2) 6(59,&(
                    7KLV VHFWLRQ VKRXOG QRW EH ILOHG ZLWK WKH FRXUW XQOHVV UHTXLUHG E\ )HG 5 &LY 3  O

          7KLV VXPPRQV IRU QDPH RI LQGLYLGXDO DQG WLWOH LI DQ\
ZDV UHFHLYHG E\ PH RQ GDWH                                          

               , SHUVRQDOO\ VHUYHG WKH VXPPRQV RQ WKH LQGLYLGXDO DW SODFH
                                                                                RQ GDWH                            RU

               , OHIW WKH VXPPRQV DW WKH LQGLYLGXDO¶V UHVLGHQFH RU XVXDO SODFH RI DERGH ZLWK QDPH
                                                                  D SHUVRQ RI VXLWDEOH DJH DQG GLVFUHWLRQ ZKR UHVLGHV WKHUH
          RQ GDWH                              DQG PDLOHG D FRS\ WR WKH LQGLYLGXDO¶V ODVW NQRZQ DGGUHVV RU

               , VHUYHG WKH VXPPRQV RQ QDPH RI LQGLYLGXDO                                                                 ZKR LV
           GHVLJQDWHG E\ ODZ WR DFFHSW VHUYLFH RI SURFHVV RQ EHKDOI RI QDPH RI RUJDQL]DWLRQ
                                                                                RQ GDWH                            RU

               , UHWXUQHG WKH VXPPRQV XQH[HFXWHG EHFDXVH                                                                         RU

               2WKHU VSHFLI\
                                                                                                                                       


          0\ IHHV DUH                           IRU WUDYHO DQG                       IRU VHUYLFHV IRU D WRWDO RI                      


          , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKLV LQIRUPDWLRQ LV WUXH


'DWH
                                                                                            6HUYHU¶V VLJQDWXUH



                                                                                        3ULQWHG QDPH DQG WLWOH




                                                                                            6HUYHU¶V DGGUHVV

$GGLWLRQDO LQIRUPDWLRQ UHJDUGLQJ DWWHPSWHG VHUYLFH HWF

BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                  Case 3:19-cv-01285 Document 1-25 Filed 04/01/19 Page 1 of 2

'35 02',),(' $2  5HY  6XPPRQV LQ D &LYLO $FWLRQ


                                                   81,7(' 67$7(6 ',675,&7 &2857
                                                                                               IRU WKH
                                                                                   'LVWULFW RI 3XHUWR 5LFR

                                                                                                 
                                                                                                 
                                                                                                 
8QLWHG 6WDWHV 'HSDUWPHQW RI $JULFXOWXUH )DUP 6HUYLFH $JHQF\
                                                                                                 
                                      3ODLQWLIIV                                               
                                                                                                 
                                            Y                                                           &LYLO $FWLRQ 1R
                                                                                                 
                                                                                                 
                                                                                                        )RUHFORVXUH RI 0RUWJDJH
7KH (VWDWH RI 5$021 125$7 =$<$6 FRPSRVHG E\ KLV NQRZQ KHLUV 5$021 / 125$7 &2//$=2 HW DOV
                                                                                                 
                                                                                                 
                                     'HIHQGDQWV                                                

                                                                      6800216 ,1 $ &,9,/ $&7,21

7R 'HIHQGDQW¶V QDPH DQG DGGUHVV
&DUOD 1RUDW 'tD] DV D PHPEHU RI WKH (VWDWH RI 5DPyQ 1RUDW =D\DV
8UE 9DOOHV GHO 3DUDtVR %R /RV /ODQRV &RDPR 35  6W 5G  .P  &X\yQ :G &RDP


              $ ODZVXLW KDV EHHQ ILOHG DJDLQVW \RX

         :LWKLQ  GD\V DIWHU VHUYLFH RI WKLV VXPPRQV RQ \RX QRW FRXQWLQJ WKH GD\ \RX UHFHLYHG LW ² RU  GD\V LI \RX
DUH WKH 8QLWHG 6WDWHV RU D 8QLWHG 6WDWHV DJHQF\ RU DQ RIILFHU RU HPSOR\HH RI WKH 8QLWHG 6WDWHV GHVFULEHG LQ )HG 5 &LY
3  D RU  ² RU  GD\V LQ D 6RFLDO 6HFXULW\ $FWLRQ ² \RX PXVW VHUYH RQ WKH SODLQWLII DQ DQVZHU WR WKH DWWDFKHG
FRPSODLQW RU D PRWLRQ XQGHU 5XOH  RI WKH )HGHUDO 5XOHV RI &LYLO 3URFHGXUH 7KH DQVZHU RU PRWLRQ PXVW EH VHUYHG RQ
WKH SODLQWLII RU SODLQWLII¶V DWWRUQH\ ZKRVH QDPH DQG DGGUHVV DUH
-XDQ & )RUWXxR )DV

32 %R[  6DQ -XDQ 35 


       ,I \RX IDLO WR UHVSRQG MXGJPHQW E\ GHIDXOW ZLOO EH HQWHUHG DJDLQVW \RX IRU WKH UHOLHI GHPDQGHG LQ WKH FRPSODLQW
<RX DOVR PXVW ILOH \RXU DQVZHU RU PRWLRQ ZLWK WKH FRXUW



                                                                                                            )5$1&(6 5,26 '( 025$1 (64
                                                                                                            &/(5. 2) &2857


'DWH
                                                                                                                      6LJQDWXUH RI &OHUN RU 'HSXW\ &OHUN
                        Case 3:19-cv-01285 Document 1-25 Filed 04/01/19 Page 2 of 2


'35 02',),(' $2  5HY  6XPPRQV LQ D &LYLO $FWLRQ 3DJH 

&LYLO $FWLRQ 1R

                                                    3522) 2) 6(59,&(
                    7KLV VHFWLRQ VKRXOG QRW EH ILOHG ZLWK WKH FRXUW XQOHVV UHTXLUHG E\ )HG 5 &LY 3  O

          7KLV VXPPRQV IRU QDPH RI LQGLYLGXDO DQG WLWOH LI DQ\
ZDV UHFHLYHG E\ PH RQ GDWH                                          

               , SHUVRQDOO\ VHUYHG WKH VXPPRQV RQ WKH LQGLYLGXDO DW SODFH
                                                                                RQ GDWH                            RU

               , OHIW WKH VXPPRQV DW WKH LQGLYLGXDO¶V UHVLGHQFH RU XVXDO SODFH RI DERGH ZLWK QDPH
                                                                  D SHUVRQ RI VXLWDEOH DJH DQG GLVFUHWLRQ ZKR UHVLGHV WKHUH
          RQ GDWH                              DQG PDLOHG D FRS\ WR WKH LQGLYLGXDO¶V ODVW NQRZQ DGGUHVV RU

               , VHUYHG WKH VXPPRQV RQ QDPH RI LQGLYLGXDO                                                                 ZKR LV
           GHVLJQDWHG E\ ODZ WR DFFHSW VHUYLFH RI SURFHVV RQ EHKDOI RI QDPH RI RUJDQL]DWLRQ
                                                                                RQ GDWH                            RU

               , UHWXUQHG WKH VXPPRQV XQH[HFXWHG EHFDXVH                                                                         RU

               2WKHU VSHFLI\
                                                                                                                                       


          0\ IHHV DUH                           IRU WUDYHO DQG                       IRU VHUYLFHV IRU D WRWDO RI                      


          , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKLV LQIRUPDWLRQ LV WUXH


'DWH
                                                                                            6HUYHU¶V VLJQDWXUH



                                                                                        3ULQWHG QDPH DQG WLWOH




                                                                                            6HUYHU¶V DGGUHVV

$GGLWLRQDO LQIRUPDWLRQ UHJDUGLQJ DWWHPSWHG VHUYLFH HWF

BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                  Case 3:19-cv-01285 Document 1-26 Filed 04/01/19 Page 1 of 2

'35 02',),(' $2  5HY  6XPPRQV LQ D &LYLO $FWLRQ


                                                   81,7(' 67$7(6 ',675,&7 &2857
                                                                                               IRU WKH
                                                                                   'LVWULFW RI 3XHUWR 5LFR

                                                                                                 
                                                                                                 
                                                                                                 
8QLWHG 6WDWHV 'HSDUWPHQW RI $JULFXOWXUH )DUP 6HUYLFH $JHQF\
                                                                                                 
                                      3ODLQWLIIV                                               
                                                                                                 
                                            Y                                                           &LYLO $FWLRQ 1R
                                                                                                 
                                                                                                 
                                                                                                        )RUHFORVXUH RI 0RUWJDJH
7KH (VWDWH RI 5$021 125$7 =$<$6 FRPSRVHG E\ KLV NQRZQ KHLUV 5$021 / 125$7 &2//$=2 HW DOV
                                                                                                 
                                                                                                 
                                     'HIHQGDQWV                                                

                                                                      6800216 ,1 $ &,9,/ $&7,21

7R 'HIHQGDQW¶V QDPH DQG DGGUHVV
5DPLU 1RUDW 'tD] DV D PHPEHU RI WKH (VWDWH RI 5DPyQ 1RUDW =D\DV
8UE 9DOOHV GHO 3DUDtVR %R /RV /ODQRV &RDPR 35  6W 5G  .P  &X\yQ :G &RDP


              $ ODZVXLW KDV EHHQ ILOHG DJDLQVW \RX

         :LWKLQ  GD\V DIWHU VHUYLFH RI WKLV VXPPRQV RQ \RX QRW FRXQWLQJ WKH GD\ \RX UHFHLYHG LW ² RU  GD\V LI \RX
DUH WKH 8QLWHG 6WDWHV RU D 8QLWHG 6WDWHV DJHQF\ RU DQ RIILFHU RU HPSOR\HH RI WKH 8QLWHG 6WDWHV GHVFULEHG LQ )HG 5 &LY
3  D RU  ² RU  GD\V LQ D 6RFLDO 6HFXULW\ $FWLRQ ² \RX PXVW VHUYH RQ WKH SODLQWLII DQ DQVZHU WR WKH DWWDFKHG
FRPSODLQW RU D PRWLRQ XQGHU 5XOH  RI WKH )HGHUDO 5XOHV RI &LYLO 3URFHGXUH 7KH DQVZHU RU PRWLRQ PXVW EH VHUYHG RQ
WKH SODLQWLII RU SODLQWLII¶V DWWRUQH\ ZKRVH QDPH DQG DGGUHVV DUH
-XDQ & )RUWXxR )DV

32 %R[  6DQ -XDQ 35 


       ,I \RX IDLO WR UHVSRQG MXGJPHQW E\ GHIDXOW ZLOO EH HQWHUHG DJDLQVW \RX IRU WKH UHOLHI GHPDQGHG LQ WKH FRPSODLQW
<RX DOVR PXVW ILOH \RXU DQVZHU RU PRWLRQ ZLWK WKH FRXUW



                                                                                                            )5$1&(6 5,26 '( 025$1 (64
                                                                                                            &/(5. 2) &2857


'DWH
                                                                                                                      6LJQDWXUH RI &OHUN RU 'HSXW\ &OHUN
                        Case 3:19-cv-01285 Document 1-26 Filed 04/01/19 Page 2 of 2


'35 02',),(' $2  5HY  6XPPRQV LQ D &LYLO $FWLRQ 3DJH 

&LYLO $FWLRQ 1R

                                                    3522) 2) 6(59,&(
                    7KLV VHFWLRQ VKRXOG QRW EH ILOHG ZLWK WKH FRXUW XQOHVV UHTXLUHG E\ )HG 5 &LY 3  O

          7KLV VXPPRQV IRU QDPH RI LQGLYLGXDO DQG WLWOH LI DQ\
ZDV UHFHLYHG E\ PH RQ GDWH                                          

               , SHUVRQDOO\ VHUYHG WKH VXPPRQV RQ WKH LQGLYLGXDO DW SODFH
                                                                                RQ GDWH                            RU

               , OHIW WKH VXPPRQV DW WKH LQGLYLGXDO¶V UHVLGHQFH RU XVXDO SODFH RI DERGH ZLWK QDPH
                                                                  D SHUVRQ RI VXLWDEOH DJH DQG GLVFUHWLRQ ZKR UHVLGHV WKHUH
          RQ GDWH                              DQG PDLOHG D FRS\ WR WKH LQGLYLGXDO¶V ODVW NQRZQ DGGUHVV RU

               , VHUYHG WKH VXPPRQV RQ QDPH RI LQGLYLGXDO                                                                 ZKR LV
           GHVLJQDWHG E\ ODZ WR DFFHSW VHUYLFH RI SURFHVV RQ EHKDOI RI QDPH RI RUJDQL]DWLRQ
                                                                                RQ GDWH                            RU

               , UHWXUQHG WKH VXPPRQV XQH[HFXWHG EHFDXVH                                                                         RU

               2WKHU VSHFLI\
                                                                                                                                       


          0\ IHHV DUH                           IRU WUDYHO DQG                       IRU VHUYLFHV IRU D WRWDO RI                      


          , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKLV LQIRUPDWLRQ LV WUXH


'DWH
                                                                                            6HUYHU¶V VLJQDWXUH



                                                                                        3ULQWHG QDPH DQG WLWOH




                                                                                            6HUYHU¶V DGGUHVV

$GGLWLRQDO LQIRUPDWLRQ UHJDUGLQJ DWWHPSWHG VHUYLFH HWF

BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                  Case 3:19-cv-01285 Document 1-27 Filed 04/01/19 Page 1 of 2

'35 02',),(' $2  5HY  6XPPRQV LQ D &LYLO $FWLRQ


                                                   81,7(' 67$7(6 ',675,&7 &2857
                                                                                               IRU WKH
                                                                                   'LVWULFW RI 3XHUWR 5LFR

                                                                                                 
                                                                                                 
                                                                                                 
8QLWHG 6WDWHV 'HSDUWPHQW RI $JULFXOWXUH )DUP 6HUYLFH $JHQF\
                                                                                                 
                                      3ODLQWLIIV                                               
                                                                                                 
                                            Y                                                           &LYLO $FWLRQ 1R
                                                                                                 
                                                                                                 
                                                                                                        )RUHFORVXUH RI 0RUWJDJH
7KH (VWDWH RI 5$021 125$7 =$<$6 FRPSRVHG E\ KLV NQRZQ KHLUV 5$021 / 125$7 &2//$=2 HW DOV
                                                                                                 
                                                                                                 
                                     'HIHQGDQWV                                                

                                                                      6800216 ,1 $ &,9,/ $&7,21

7R 'HIHQGDQW¶V QDPH DQG DGGUHVV
5DPyQ $ 1RUDW 6DQWLDJR DV D PHPEHU RI WKH (VWDWH RI 5DPyQ 1RUDW =D\DV
8UE -DUGLQHV GH &RDPR + &RDPR 35  6W 5G  .P  &X\yQ :G &RDPR 35


              $ ODZVXLW KDV EHHQ ILOHG DJDLQVW \RX

         :LWKLQ  GD\V DIWHU VHUYLFH RI WKLV VXPPRQV RQ \RX QRW FRXQWLQJ WKH GD\ \RX UHFHLYHG LW ² RU  GD\V LI \RX
DUH WKH 8QLWHG 6WDWHV RU D 8QLWHG 6WDWHV DJHQF\ RU DQ RIILFHU RU HPSOR\HH RI WKH 8QLWHG 6WDWHV GHVFULEHG LQ )HG 5 &LY
3  D RU  ² RU  GD\V LQ D 6RFLDO 6HFXULW\ $FWLRQ ² \RX PXVW VHUYH RQ WKH SODLQWLII DQ DQVZHU WR WKH DWWDFKHG
FRPSODLQW RU D PRWLRQ XQGHU 5XOH  RI WKH )HGHUDO 5XOHV RI &LYLO 3URFHGXUH 7KH DQVZHU RU PRWLRQ PXVW EH VHUYHG RQ
WKH SODLQWLII RU SODLQWLII¶V DWWRUQH\ ZKRVH QDPH DQG DGGUHVV DUH
-XDQ & )RUWXxR )DV

32 %R[  6DQ -XDQ 35 


       ,I \RX IDLO WR UHVSRQG MXGJPHQW E\ GHIDXOW ZLOO EH HQWHUHG DJDLQVW \RX IRU WKH UHOLHI GHPDQGHG LQ WKH FRPSODLQW
<RX DOVR PXVW ILOH \RXU DQVZHU RU PRWLRQ ZLWK WKH FRXUW



                                                                                                            )5$1&(6 5,26 '( 025$1 (64
                                                                                                            &/(5. 2) &2857


'DWH
                                                                                                                      6LJQDWXUH RI &OHUN RU 'HSXW\ &OHUN
                        Case 3:19-cv-01285 Document 1-27 Filed 04/01/19 Page 2 of 2


'35 02',),(' $2  5HY  6XPPRQV LQ D &LYLO $FWLRQ 3DJH 

&LYLO $FWLRQ 1R

                                                    3522) 2) 6(59,&(
                    7KLV VHFWLRQ VKRXOG QRW EH ILOHG ZLWK WKH FRXUW XQOHVV UHTXLUHG E\ )HG 5 &LY 3  O

          7KLV VXPPRQV IRU QDPH RI LQGLYLGXDO DQG WLWOH LI DQ\
ZDV UHFHLYHG E\ PH RQ GDWH                                          

               , SHUVRQDOO\ VHUYHG WKH VXPPRQV RQ WKH LQGLYLGXDO DW SODFH
                                                                                RQ GDWH                            RU

               , OHIW WKH VXPPRQV DW WKH LQGLYLGXDO¶V UHVLGHQFH RU XVXDO SODFH RI DERGH ZLWK QDPH
                                                                  D SHUVRQ RI VXLWDEOH DJH DQG GLVFUHWLRQ ZKR UHVLGHV WKHUH
          RQ GDWH                              DQG PDLOHG D FRS\ WR WKH LQGLYLGXDO¶V ODVW NQRZQ DGGUHVV RU

               , VHUYHG WKH VXPPRQV RQ QDPH RI LQGLYLGXDO                                                                 ZKR LV
           GHVLJQDWHG E\ ODZ WR DFFHSW VHUYLFH RI SURFHVV RQ EHKDOI RI QDPH RI RUJDQL]DWLRQ
                                                                                RQ GDWH                            RU

               , UHWXUQHG WKH VXPPRQV XQH[HFXWHG EHFDXVH                                                                         RU

               2WKHU VSHFLI\
                                                                                                                                       


          0\ IHHV DUH                           IRU WUDYHO DQG                       IRU VHUYLFHV IRU D WRWDO RI                      


          , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKLV LQIRUPDWLRQ LV WUXH


'DWH
                                                                                            6HUYHU¶V VLJQDWXUH



                                                                                        3ULQWHG QDPH DQG WLWOH




                                                                                            6HUYHU¶V DGGUHVV

$GGLWLRQDO LQIRUPDWLRQ UHJDUGLQJ DWWHPSWHG VHUYLFH HWF

BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                  Case 3:19-cv-01285 Document 1-28 Filed 04/01/19 Page 1 of 2

'35 02',),(' $2  5HY  6XPPRQV LQ D &LYLO $FWLRQ


                                                   81,7(' 67$7(6 ',675,&7 &2857
                                                                                               IRU WKH
                                                                                   'LVWULFW RI 3XHUWR 5LFR

                                                                                                 
                                                                                                 
                                                                                                 
8QLWHG 6WDWHV 'HSDUWPHQW RI $JULFXOWXUH )DUP 6HUYLFH $JHQF\
                                                                                                 
                                      3ODLQWLIIV                                               
                                                                                                 
                                            Y                                                           &LYLO $FWLRQ 1R
                                                                                                 
                                                                                                 
                                                                                                        )RUHFORVXUH RI 0RUWJDJH
7KH (VWDWH RI 5$021 125$7 =$<$6 FRPSRVHG E\ KLV NQRZQ KHLUV 5$021 / 125$7 &2//$=2 HW DOV
                                                                                                 
                                                                                                 
                                     'HIHQGDQWV                                                

                                                                      6800216 ,1 $ &,9,/ $&7,21

7R 'HIHQGDQW¶V QDPH DQG DGGUHVV
5DPyQ /XLV 1RUDW &ROOD]R DV D PHPEHU RI WKH (VWDWH RI 5DPyQ 1RUDW =D\DV
8UE 9LVWD GHO 6RO ( &RDPR 35  6W 5G  .P  &X\yQ :G &RDPR 35 


              $ ODZVXLW KDV EHHQ ILOHG DJDLQVW \RX

         :LWKLQ  GD\V DIWHU VHUYLFH RI WKLV VXPPRQV RQ \RX QRW FRXQWLQJ WKH GD\ \RX UHFHLYHG LW ² RU  GD\V LI \RX
DUH WKH 8QLWHG 6WDWHV RU D 8QLWHG 6WDWHV DJHQF\ RU DQ RIILFHU RU HPSOR\HH RI WKH 8QLWHG 6WDWHV GHVFULEHG LQ )HG 5 &LY
3  D RU  ² RU  GD\V LQ D 6RFLDO 6HFXULW\ $FWLRQ ² \RX PXVW VHUYH RQ WKH SODLQWLII DQ DQVZHU WR WKH DWWDFKHG
FRPSODLQW RU D PRWLRQ XQGHU 5XOH  RI WKH )HGHUDO 5XOHV RI &LYLO 3URFHGXUH 7KH DQVZHU RU PRWLRQ PXVW EH VHUYHG RQ
WKH SODLQWLII RU SODLQWLII¶V DWWRUQH\ ZKRVH QDPH DQG DGGUHVV DUH
-XDQ & )RUWXxR )DV

32 %R[  6DQ -XDQ 35 


       ,I \RX IDLO WR UHVSRQG MXGJPHQW E\ GHIDXOW ZLOO EH HQWHUHG DJDLQVW \RX IRU WKH UHOLHI GHPDQGHG LQ WKH FRPSODLQW
<RX DOVR PXVW ILOH \RXU DQVZHU RU PRWLRQ ZLWK WKH FRXUW



                                                                                                            )5$1&(6 5,26 '( 025$1 (64
                                                                                                            &/(5. 2) &2857


'DWH
                                                                                                                      6LJQDWXUH RI &OHUN RU 'HSXW\ &OHUN
                        Case 3:19-cv-01285 Document 1-28 Filed 04/01/19 Page 2 of 2


'35 02',),(' $2  5HY  6XPPRQV LQ D &LYLO $FWLRQ 3DJH 

&LYLO $FWLRQ 1R

                                                    3522) 2) 6(59,&(
                    7KLV VHFWLRQ VKRXOG QRW EH ILOHG ZLWK WKH FRXUW XQOHVV UHTXLUHG E\ )HG 5 &LY 3  O

          7KLV VXPPRQV IRU QDPH RI LQGLYLGXDO DQG WLWOH LI DQ\
ZDV UHFHLYHG E\ PH RQ GDWH                                          

               , SHUVRQDOO\ VHUYHG WKH VXPPRQV RQ WKH LQGLYLGXDO DW SODFH
                                                                                RQ GDWH                            RU

               , OHIW WKH VXPPRQV DW WKH LQGLYLGXDO¶V UHVLGHQFH RU XVXDO SODFH RI DERGH ZLWK QDPH
                                                                  D SHUVRQ RI VXLWDEOH DJH DQG GLVFUHWLRQ ZKR UHVLGHV WKHUH
          RQ GDWH                              DQG PDLOHG D FRS\ WR WKH LQGLYLGXDO¶V ODVW NQRZQ DGGUHVV RU

               , VHUYHG WKH VXPPRQV RQ QDPH RI LQGLYLGXDO                                                                 ZKR LV
           GHVLJQDWHG E\ ODZ WR DFFHSW VHUYLFH RI SURFHVV RQ EHKDOI RI QDPH RI RUJDQL]DWLRQ
                                                                                RQ GDWH                            RU

               , UHWXUQHG WKH VXPPRQV XQH[HFXWHG EHFDXVH                                                                         RU

               2WKHU VSHFLI\
                                                                                                                                       


          0\ IHHV DUH                           IRU WUDYHO DQG                       IRU VHUYLFHV IRU D WRWDO RI                      


          , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKLV LQIRUPDWLRQ LV WUXH


'DWH
                                                                                            6HUYHU¶V VLJQDWXUH



                                                                                        3ULQWHG QDPH DQG WLWOH




                                                                                            6HUYHU¶V DGGUHVV

$GGLWLRQDO LQIRUPDWLRQ UHJDUGLQJ DWWHPSWHG VHUYLFH HWF

BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                     Case 3:19-cv-01285 Document 1-29 Filed 04/01/19 Page 1 of 1
                                   UNITED STATES DISTRICT COURT
                                             DISTRICT OF PUERTO RICO

                                                   CATEGORY SHEET


               You must accompany your complaint with this Category Sheet, and the Civil Cover Sheet (JS-44).



Attorney Name (Last, First, MI):     Fortuño, Juan Carlos

USDC-PR Bar Number:         211913

 Email Address:             jcfortuno@fortuno-law.com



1.      Title (caption) of the Case (provide only the names of the first party on each side):

        Plaintiff:         United States Department of Agriculture-Farm Service Agency

        Defendant:         The Estate of RAMON NORAT ZAYAS, et als.

2.     Indicate the category to which this case belongs:
            Ordinary Civil Case
            Social Security
            Banking
            Injunction

3.      Indicate the title and number of related cases (if any).

        N/A


4.      Has a prior action between the same parties and based on the same claim ever been filed before this Court?

              Yes
              No

5.      Is this case required to be heard and determined by a district court of three judges pursuant to 28 U.S.C. § 2284?

              Yes
              No

6.      Does this case question the constitutionality of a state statute? (See, Fed.R.Civ. P. 24)

              Yes
              No



Date Submitted:

                                                                                                                     rev. Dec. 2009


                                                        Print Form             Reset Form
Case 3:19-cv-01285 Document 1-30 Filed 04/01/19 Page 1 of 1
